DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 1-18 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Gurley (US 2008/0172232 A1); Barash et al. (US 9,232,040 B2); and Ohno et al. (US 2014/015011 A1).
Gurley teaches a system and method for providing help including a voice triggered emergency alert process beginning when one or more sensors are activated (see paragraph [0027] and Fig. 3 Fig. 4), upon activation, each sensor beings listening for keywords or phrases, if a keyword or phrase is recognized, a gateway may send an alert to a sever (see paragraph [0027] and Fig. 3 Fig. 4); the gateway communicates with the server by establishing a connection to the server via the Internet (see paragraph [0027]), and in response to receiving the alert the server can send a call or alert to a caregiver, an emergency call center (see paragraph [0027] and Fig. 3 Fig. 4).
Barash teaches a plurality of responder client communication devices, each of the plurality of responder client communication devices connected to a server (see col. 5, lines 31-39; col. 23, lines 14-28; claim 1 and Fig. 2C), the server assigns one of the responder client communication devices and forwards a request for help to one of the responder client communication devices (see col. 5, lines 31-39 and claim 1).

Claim 1 is allowed because Gurley, Barash, and Ohno do not teach a preprogrammed kit for deployment to premise, the preprogrammed kit comprising: a digital assistant, the digital assistant is preprogrammed with account information; a virtual private network repeater, the virtual private network repeater having a wired connection for connecting to an existing modem and a wireless transceiver, whereas communications between the wireless transceiver and the digital assistant are preprogrammed including addresses and passwords, whereas the digital assistant is further preprogrammed to transmit a request for help through the virtual private network repeater to the server upon the digital assistant recognizing the specific utterance.
Claims 2-6 are allowed based on their dependence on allowed independent claim 1.
Claim 7 is allowed because Gurley, Barash, and Ohno do not teach a method of providing help comprising: creating a user account and assigning the unique user email address to the user account; creating a provider account with a digital assistant provider using the unique user email; providing a preprogrammed kit comprising a virtual private network repeater and at least one digital assistant, each digital assistant preprogrammed with an address of the virtual private network repeater, a password for accessing the virtual private network repeater, and the user account providing a connectivity between each of the digital assistant(s) and a server through the virtual private network repeater; listening for the specific utterance by each of the digital assistant(s) and, upon recognizing the specific utterance by any of the digital assistant(s), the digital assistant sending a request for help to the server through the virtual private network repeater.
Claims 8-12 are allowed based on their dependence on allowed independent claim 7.

Claims 14-18 are allowed based on their dependence on allowed independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure.
Gray Patent No.: US 10,492,054 B2 discloses a system, method, and apparatus for providing help.
Gray Patent No.: US 10,674,014 B2 discloses a system, method, and apparatus for providing help.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







February 24, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647